DETAILED ACTION
This Office action is in reply to correspondence filed 7 August 2022 in regard to application no. 16/419,257.  Claims 2 and 14 have been cancelled.  Claims 1, 3-13 and 15-22 are pending, of which claims 18-22 have been withdrawn from consideration.  Claims 1, 3-13 and 15-17 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade name “RepRisk”, a registered trademark of RepRisk AG Corp. of Zurich, Switzerland, and may contain other trademarks.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a source or type of data and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed to a system (machine) or method (process).  The claim(s) recite(s) receiving data and calculating a rate of return for an investment based on the data.  Calculating a rate of return for an investment is a fundamental business practice and a commercial activity, each of which is one of the certain methods of organizing human activity deemed abstract.  The amendment adds a particular mathematical computation; mathematical computations are another unpatentably abstract idea.
Further, these are mental steps, practically able to be performed in the human mind or with a pen and paper.  A wealth advisor can receive data about investment products, and in fact routinely does.  The wealth advisor can ask a customer about priorities and can either quantify them herself or ask the customer to do so.  The wealth advisor can take other input and calculate rates of returns, factors, covariances, etc. with a pen and paper.  The particular mathematical computation added by amendment requires nothing beyond grade-school arithmetic: addition, multiplication and subtraction.  None of this would present any difficulty, and none requires any technology at all beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond using a generic computer as a tool to perform an abstract process.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to investments, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is such that the claims do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes databases, a user interface, a network, software and a processor executing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, pg. 22, lines 5-6, that nothing more than a computer with a “general-purpose processor” is required.
The computer only performs generic computer functions of storing data, nondescript manipulation of data, performing mathematical operations and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 3, 4, 15 and 16 recite additional mathematical operations; claims 5-12 and 17 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Response to Arguments
Applicant’s arguments, see pp. 12-18, filed 7 August 2022, with respect to rejections made under 35 U.S.C. § 103 have been fully considered and are persuasive.  Further, applicant’s amendment has overcome the rejections made under § 112(a) and all but one of the rejections (repeated above) made under § 112(b).  The rejection of claims under §§ 112(a) and 103, and of all claims except claim 12 under § 112(b), has been withdrawn.  In regard to § 103, a further review of the relevant art appears below.
Applicant's arguments filed 7 August 2022 in regard to rejections made under § 101 have been fully considered but they are not persuasive.  First, that the claims lie within a statutory category is uncontested.  That the steps cannot be performed mentally merely because the applicant chooses to have a computer perform them is not, per se, enough to make a difference.  See MPEP § 2106.04(a)(2)(III), explaining that courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer”.
That the claims use an “ESG engine and an ESG software application” is mere labelling; that it is “stored in memory and includes computer-executable instructions” simply recites elements within the generic computer, and the remainder of the paragraph simply repeats abstract steps.  It cannot be the case that a “generic computer alone cannot perform these functions”, because a generic computer is the only type the applicant claims.  
If the argument is that the combination of abstract steps is supposed to provide the so-called “inventive concept” that is supposed to amount to significantly more than the abstract idea, this cannot be.  As the Court put it in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2016), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept.”
The claims are not patent eligible and the rejection is maintained.

Conclusion
As no claim is rejected based on “prior art”, that is, under § 102 or 103, a brief review of the state of the art at the relevant time is in order.  The claims (as now amended) were previously rejected based on the prior art of at least Moore et al., Andrews et al. and Thieberger.  As stated above, the applicant has persuasively argued that these three references did not precisely teach the mathematical computation of former claim 2, now incorporated into claim 1, so further search and consideration were conducted.
Charlson (U.S. Publication No. 2018/0013891) discloses an automated call-distribution system [title] in which a “return rate” can be computed by “applying a normalized weighting” to several factors. [0093] It uses a computation somewhat similar, but not identical, to that of the present invention: “Effective Price-Per-Call is equal to [Price*(1-Return Rate)*(1-Qualification Rate)]” [0106]
But neither Charlson nor the prior art previously made of record, alone or combined, teach the exact mathematical computation now included in claim 1 of the present invention, combined with all the other limitations of the present claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694